Proceeding in the nature of certiorari to review the acts of the health commissioner of the city of New York in ordering the destruction of a dog, under article 2, section 10, subdivision 4 of the Sanitary Code of the City of New York, on V., e ground that the dog had bitten three persons. Order vacating the certiorari order and the stay of execution contained therein unanimously affirmed, without costs. The petitioner was not entitled to an order permitting review of the findings *848of the health commissioner upon which he based his order for the destruction of the dog, as the commissioner’s acts in this respect were not of a judicial character. However, inasmuch as the Special Term has permitted evidence to be taken, we have reviewed the evidence and conclude that it supports the finding that the dog has bitten persons on three occasions and that the commissioner’s order was proper. Present — Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ.